Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 1 of 20 PageID: 216



FLOA ANSER




GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 116
Trenton, New Jersey 08625
Attorney for Defendants,
 Gurbir S. Grewal and Patrick J. Callahan

By: Bryan Edward Lucas (NJ Attorney ID No.: 108462015)
    Deputy Attorney General
    (973) 648-7811
    bryan.lucas@law.njoag.gov
    DOL No. 20-01196

FEDERAL LAW ENFORCEMENT                           Hon. Michael A. Shipp, U.S.D.J.
OFFICERS ASSOCIATION, NEW                         Hon. Tonianne J. Bongiovanni, U.S.M.J.
JERSEY FRATERNAL ORDER OF
POLICE,  RICHARD     BOWEN,                       Docket No. 3:20-cv-05762-MAS-TJB
JOSEPH     JAKUBIEC,    and
CHRISTOPHER MARTINEZ,                                       CIVIL ACTION

                  Plaintiffs,                         ANSWER OF DEFENDANTS
                                                       GURBIR S. GREWAL AND
             v.                                        PATRICK J. CALLAHAN

GURBIR GREWAL, in his official                             (Electronically Filed)
capacity as Attorney General of the
State of New Jersey, and PATRICK J.
CALLAHAN, in his official capacity
as Superintendent of the New Jersey
State Police,

                  Defendants.

                  Gurbir S. Grewal and Patrick J. Callahan, hereinafter referred to as

“Answering Defendants,” through their counsel, Gurbir S. Grewal, Attorney General
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 2 of 20 PageID: 217




of the State of New Jersey, Deputy Attorney General Bryan Edward Lucas

appearing, hereby answer Plaintiffs’ Complaint as follows:

                          STATEMENT OF THE CASE

1.    Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants admit only that “Plaintiffs seek a declaration that the New

Jersey laws are preempted and seek a judgment that the enforcement of those laws

violates their federal rights.” Answering Defendants aver that Plaintiffs are not

entitled to any such relief and deny all other allegations in this paragraph.

                          JURISDICTION AND VENUE

2.    This paragraph sets forth Plaintiffs’ jurisdictional allegations which present

legal conclusions and questions of law to be determined solely by the Court, to which

no answer is required. To the extent a response is required, Answering Defendants

deny the allegations in this paragraph.

3.    This paragraph sets forth Plaintiffs’ venue allegations which present legal

conclusions and questions of law to be determined solely by the Court, to which no

answer is required. To the extent a response is required, Answering Defendants

admit that venue is proper in this District.




                                           2
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 3 of 20 PageID: 218




                                      PARTIES

4.    Answering Defendants allege that they are without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph, which

has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

5.    Answering Defendants allege that they are without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph, which

has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

6.    Answering Defendants allege that they are without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph, which

has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

7.    Answering Defendants allege that they are without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph, which

has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

8.    Answering Defendants allege that they are without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph, which

has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

9.    Admitted that Defendant Gurbir Grewal is the Attorney General of New

Jersey and the State’s chief law enforcement officer pursuant to the New Jersey

Constitution and the Criminal Justice Act of 1970, N.J. Stat. Ann. §§ 52:17B-97 to

-117. Answering Defendants deny all other allegations in this paragraph.



                                           3
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 4 of 20 PageID: 219




10.   Admitted that Defendant Patrick J. Callahan is the Superintendent of the New

Jersey State Police. Answering Defendants deny all other allegations in this

paragraph.

                                     FACTS

      The Law Enforcement Officers Safety Act

11.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,

pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

12.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,

pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

13.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,

pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

14.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,




                                         4
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 5 of 20 PageID: 220




pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

15.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,

pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

16.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,

pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

17.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,

pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

18.   Answering Defendants deny that the statements contained in this paragraph

require a response as they do not constitute allegations asserted against them,

pursuant to Fed. R. Civ. P. 8(b)(1)(B), and thus are considered denied under Fed. R.

Civ. P. 8(b)(6).

19.   Answering Defendants admit only that the block quote contained in this

paragraph is from 18 U.S.C. § 926B(a).



                                         5
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 6 of 20 PageID: 221




20.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

21.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

22.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

23.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

24.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

25.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.




                                        6
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 7 of 20 PageID: 222




26.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

27.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

      New Jersey Law

28.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

29.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

30.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

31.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.




                                        7
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 8 of 20 PageID: 223




32.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

33.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

34.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

35.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

36.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

37.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.




                                        8
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 9 of 20 PageID: 224




38.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

39.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

      The Attorney General’s Guidance

40.   Admit.

41.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.

42.   Answering Defendants admit that the allegations in this paragraph include a

selected portion of text from the FAQ with multiple omissions.

43.   Answering Defendants admit that the allegations in this paragraph include a

selected portion of text from the FAQ.

44.   Answering Defendants state that the allegations of this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Answering Defendants deny the allegations in this paragraph.




                                         9
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 10 of 20 PageID: 225




 45.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 46.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

       The Individual Plaintiffs

       Plaintiff Richard Bowen

 47.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 48.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 49.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 50.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).



                                           10
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 11 of 20 PageID: 226




 51.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 52.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

       Joseph Jakubiec

 53.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 54.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 55.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 56.   Denied as stated. Answering Defendants admit that Plaintiff Jakubiec applied

 for an RPO permit in 2014, and that his application was denied in 2014.

 57.   Answering Defendants admit only that Plaintiff Jakubiec “appealed the denial

 of his RPO permit application to the Superior Court of New Jersey, Law Division,



                                           11
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 12 of 20 PageID: 227




 Criminal Part in Monmouth County. . . .” Answering Defendants allege that they are

 without knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in this paragraph regarding the outcome of the appeal, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 58.   Denied.

       Christopher Martinez

 59.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 60.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 61.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 62.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 63.   Denied.

 64.   Denied.



                                           12
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 13 of 20 PageID: 228




                                     COUNT I
                                 (42 U.S.C. § 1983)

 65.   Answering Defendants incorporate and reallege their responses to the

 previous paragraphs of the Complaint as if set forth herein.

 66.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 67.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 68.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 69.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 70.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.




                                          13
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 14 of 20 PageID: 229




 71.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5). Moreover, Answering

 Defendants state that the allegations of this paragraph are legal conclusions to which

 no response is required. To the extent a response is required, Answering Defendants

 deny the allegations in this paragraph.

 72.   Denied.

 73.   Denied.

       Denied that Plaintiffs are entitled to judgment against Answering Defendants.

 Denied that Plaintiffs are entitled to any of the relief requested in the “Wherefore”

 Clause, subparagraphs a-e. Denied that Plaintiffs are entitled to any form of

 injunctive relief, attorney fees, and/or costs of suit from Answering Defendants.

 Denied that Plaintiffs are entitled to any other relief from Answering Defendants.

                                     COUNT II
                               (Declaratory Judgment)

 74.   Answering Defendants incorporate and reallege their responses to the

 previous paragraphs of the Complaint as if set forth herein.

 75.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants admit that the doctrine of preemption exists, but deny that

 Plaintiffs have any cognizable claim for relief under the Supremacy Clause.

                                           14
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 15 of 20 PageID: 230




 76.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants admit only that the allegations in this paragraph contain a

 block quote from 18 U.S.C. § 926C(a), with emphasis added.

 77.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 78.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 79.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 80.   Answering Defendants state that the allegations of this paragraph, including

 subparagraphs A-G, are legal conclusions to which no response is required. To the

 extent a response is required, Answering Defendants deny the allegations in this

 paragraph, including subparagraphs A-G.

 81.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).



                                           15
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 16 of 20 PageID: 231




 82.   Answering Defendants allege that they are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this paragraph, which

 has the effect of a denial under Fed. R. Civ. P. 8(b)(5).

 83.   Answering Defendants state that the allegations of this paragraph, including

 subparagraphs A-D, are legal conclusions to which no response is required. To the

 extent a response is required, Answering Defendants deny the allegations in this

 paragraph, including subparagraphs A-D.

 84.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 85.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 86.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 87.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.




                                           16
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 17 of 20 PageID: 232




 88.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

 89.   Answering Defendants state that the allegations of this paragraph are legal

 conclusions to which no response is required. To the extent a response is required,

 Answering Defendants deny the allegations in this paragraph.

       Denied that Plaintiffs are entitled to judgment against Answering Defendants.

 Denied that Plaintiffs are entitled to any of the relief requested in the “Wherefore”

 Clause, subparagraphs f-j. Denied that Plaintiffs are entitled to any form of

 declaratory relief and/or injunctive relief from Answering Defendants. Denied that

 Plaintiffs are entitled to any other relief from Answering Defendants.

                             SEPARATE DEFENSES

       Pursuant to Fed. R. Civ. P. 8(c), further answering the Complaint, and as

 separate defenses to the action, Answering Defendants aver that:

                       FIRST AFFIRMATIVE DEFENSE

       The Law Enforcement Officers Safety Act, 18 U.S.C. §§ 926A-C (“LEOSA”),

 does not give rise to a right enforceable under 42 U.S.C. § 1983.

                       SECOND AFFIRMATIVE DEFENSE

       N.J. Stat. Ann. § 2C:39-61 is not preempted by LEOSA.




                                          17
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 18 of 20 PageID: 233




                         THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the applicable statute of limitation.

                        FOURTH AFFIRMATIVE DEFENSE

       Recovery is barred in this action by virtue of the entire controversy doctrine.

                            FIFTH AFFIRMATIVE DEFENSE

       Recovery is barred in this action by the principles of res judicata and collateral

 estoppel.

                          SIXTH AFFIRMATIVE DEFENSE

       Recovery is barred in this action by principles of waiver.

                        SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs lack standing to bring suit.

                         EIGHTH AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim against Answering Defendants upon

 which relief can be granted.

                          RESERVATION OF DEFENSES

       Answering Defendants hereby reserve any and all defenses that are available

 under the Federal Rules of Civil Procedure and any other defenses, at law or in

 equity, that may now exist or become available later as a result of discovery and

 further factual investigation during this litigation.




                                            18
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 19 of 20 PageID: 234




                                       NOTICE

       Please take notice that the undersigned attorneys do hereby demand that each

 party herein serving pleadings and written discovery requests and receiving answers

 thereto, serve copies of all such pleadings and written discovery requests and

 responses, and all documents, papers and other material referred to therein, received

 from any party, upon the undersigned attorneys, and take notice that this is a

 continuing demand.


                           RESERVATION OF RIGHTS

       Answering Defendants reserve the right, at or before trial, to move to dismiss

 the complaint and/or for summary judgment, on the ground that the complaint fails

 to state a claim upon which relief can be granted and/or the Answering Defendants

 are entitled to judgment as a matter of law, based on any or all of the above defenses.



        CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       Pursuant to Local Civil Rule 11.2, I certify to the best of my knowledge that

 the matter in controversy is not the subject of any other action pending in any court,

 or of any arbitration or administrative proceeding.

                                          /s/ Bryan Edward Lucas
                                         Bryan Edward Lucas
                                         Deputy Attorney General




                                           19
Case 3:20-cv-05762-MAS-TJB Document 24 Filed 10/27/20 Page 20 of 20 PageID: 235




                          CERTIFICATE OF SERVICE

       I certify that on October 27, 2020, a copy of this Answer was served upon all

 counsel of record by way of Electronic Filing (CM/ECF).

                                        /s/ Bryan Edward Lucas
                                       Bryan Edward Lucas
                                       Deputy Attorney General


                                 JURY DEMAND

       Answering Defendants demand a trial by jury on all issues so triable pursuant

 to Fed. R. Civ. P. 38.

                                        Respectfully submitted,

                                        GURBIR S. GREWAL
                                        ATTORNEY GENERAL OF NEW JERSEY

                                    By: /s/ Bryan Edward Lucas
                                       Bryan Edward Lucas
                                       Deputy Attorney General
                                       NJ Attorney ID No.: 108462015
                                       Attorney for Defendants, Gurbir S. Grewal
                                       and Patrick J. Callahan

  DATE: October 27, 2020




                                         20
